DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	The Amendments and Remarks filed 5/18/22 in response to the Office Action of 11/18/21 are acknowledged and have been entered.
	Claims 1, 2, and 4-18 are pending.
	Claims 1-2 have been amended by Applicant.
	Claims 1, 2, and 4-18 are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	The following Office Action contains NEW GROUNDS of rejections necessitated by 5/18/22 Information Disclosure Statement (IDS) citing Price et al (Cancer Medicine, 2013, 2(3): 277-285).

Rejections Withdrawn
	All previous rejections are withdrawn.

New Rejections
Claim Rejections - 35 USC § 103
Claims 1, 2, 4-6, and 11-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Desai et al (US 2007/0166388 A1; 7/19/07) in view of Yamazaki et al (Annals of Oncology, 2016, 27: 1539-1546), and Price et al (Cancer Medicine, 2013, 2(3): 277-285; 5/18/22 IDS).
Desai et al teaches methods of treating cancer comprising administering a combination of a taxane and other therapeutic agents, such as nanoparticles comprising a taxane and albumin to an individual (Abstract and [0002], in particular). Desai et al further teaches said methods wherein the individual is a human ([0061], in particular). Desai et al further teaches said methods wherein the therapeutics are administered intravenously ([0087], in particular). Desai et al further teaches said methods wherein other therapeutic agents include effective amounts of anti-VEGF antibodies (claim 1, in particular), such as bevacizumab (claim 5, in particular), at anti-VEGF antibody doses such as 2 mg/kg, 4mg/kg, and 10 mg/kg (claims 6-8, in particular), that are administered every two weeks (claim 12, in particular). Desai et al further teaches such nanoparticles comprising a taxane and albumin include Abraxane ([0002], in particular). Desai et al further teaches methods of treating colorectal cancer in vivo comprising administering a therapeutically effective amount of Abraxane alone, a therapeutically effective amount of nab-rapamycin (a nanoparticle comprising albumin bound to rapamycin) alone, and a combination of a therapeutically effective amount of Abraxane and a therapeutically effective amount of nab-rapamycin, wherein each of the treatments demonstrated therapeutic benefit (Figure 8 and Example 22, in particular). Desai et al further teaches said methods wherein the nanoparticles of the administered composition have an average diameter of no more than 200 nm ([0173], in particular). Desai et al further teaches said methods wherein the nanoparticles of the administered composition are administered weekly, while a chemotherapeutic agent can be administered more frequently ([0105], in particular). 
Desai et al does not specifically teach administering a combination comprising nab-rapamycin, bevacizumab, and a FOLFOX6 regimen to a subject with colorectal cancer wherein the colorectal cancer comprises a PTEN loss.  However, these deficiencies are made up in the teachings of Yamazaki et al and Price et al.
Yamazaki et al teaches human subjects with colorectal cancer therapeutically benefit from intravenous administration of a therapeutically effective amount of bevacizumab (5 mg/kg) and a therapeutically effective amount of mFOLFOX6 once every two weeks (Abstract and supplementary materials available at Annals of Oncology online, in particular).
Price et al teaches PTEN loss in 38.7% of 302 patients with colorectal cancer (left column on page 278, in particular). Price et al further demonstrates PTEN loss does not impact the prognosis (as measured by progression-free survival (PFS) and overall survival (OS)) of colorectal cancer patients administered therapeutic treatments comprising bevacizumab (Figure 3, in particular).
One of ordinary skill in the art would have been motivated with an expectation of success to treat any subject with colorectal cancer (including a subject with PTEN loss and including a subject with a PTEN loss of function mutation) comprising administering a combination comprising a therapeutically effective mount of nab-rapamycin of Desai et al, a therapeutically effective amount of bevacizumab of Desai et al and Yamazaki et al, and mFOLFOX6 of Yamazaki et al using administration routes, dosages, and schedules of the cited references to just any subject with colorectal cancer because Desai et al teaches colorectal cancer patients benefit from administration of nab-rapamycin (Figure 8 and Example 22, in particular), Yamazaki et al teaches colorectal cancer patients benefit from administration of a combination of bevacizumab and mFOLFOX6 (Abstract and supplementary materials available at Annals of Oncology online, in particular), Price et al teaches colorectal cancer patients commonly exhibit PTEN loss (38.7% of 302 patients with colorectal cancer), and Price et al demonstrates PTEN loss does not impact the prognosis (as measured by progression-free survival (PFS) and overall survival (OS)) of colorectal cancer patients administered therapeutic treatments comprising bevacizumab. One of ordinary skill in the art would have reasonably expected to obtain a therapeutic benefit upon the combination of the colorectal-cancer-treatment agents of the cited references since the agents have demonstrated in the prior art to be reasonably predictive of treating colorectal cancer. This is an example of “combining prior art elements according to known methods to yield predictable results.” See MPEP 2143. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     


Claim Rejections - 35 USC § 103
Claims 1, 2, and 4-18 are rejected under 35 U.S.C. 103 as being unpatentable over Desai et al (US 2007/0166388 A1; 7/19/07; “Desai1”) in view of Yamazaki et al (Annals of Oncology, 2016, 27: 1539-1546) and Price et al (Cancer Medicine, 2013, 2(3): 277-285; 5/18/22 IDS) as applied to claims 1, 2, 4-6, and 11-18  above, and further in view of Desai et al (WO 2008/109163 A1; 9/12/08; “Desai2”; 12/27/19 IDS).
The teachings of Desai1, Yamazaki et al, and Price et al are discussed above.  
Desai1, Yamazaki et al, and Price et al do not specifically teach the average diameter of nab-rapamycin is no greater than about 200 nm, that nab-rapamycin is administered weekly, once every two weeks, or once every 3 weeks, that the weight ration of the albumin to rapamycin of nab-rapamycin is no greater than about 9:1, or that the amount of rapamycin in nab-rapamycin is from about 10 mg/m2 to about 30 mg/m2.  However, these deficiencies are made up in the teachings of Desai2.
Desai2 teaches nab-rapamycin is to therapeutically treat subjects with cancer, including colon cancer ([0028]-[0040], in particular). Desai2 further teaches the average diameter of nab-rapamycin is no greater than about 200 nm ([0010], in particular), that nab-rapamycin is administered weekly, once every two weeks, or once every 3 weeks ([0170], in particular), that the weight ration of the albumin to rapamycin of nab-rapamycin is no greater than about 9:1 ([0185], in particular), and that the amount of rapamycin in nab-rapamycin is from about 10 mg/m2 to about 30 mg/m2 ([0168], in particular). Desai2 further teaches administering nab-rapamycin to cancer patients in combination with the following components of FOLFOX4 and FOLFOX6: oxaliplatin, 5-fluorouracil, and fluorouracil (see [0113]-[0115]). Desai2 further teaches administering nab-rapamycin to cancer patients with loss of PTEN function mutations ([0094], in particular).
One of ordinary skill in the art would have been motivated with an expectation of success to perform the combined method of Desai1, Yamazaki et al, and Price et al wherein the average diameter of nab-rapamycin is no greater than about 200 nm, nab-rapamycin is administered weekly, once every two weeks, or once every 3 weeks, the weight ration of the albumin to rapamycin of nab-rapamycin is no greater than about 9:1, and the amount of rapamycin in nab-rapamycin is from about 10 mg/m2 to about 30 mg/m2 because Desai2 teaches using nab-rapamycin to treat cancer ([0028]-[0040], in particular) and that the average diameter of nab-rapamycin is no greater than about 200 nm ([0010], in particular), that nab-rapamycin is administered weekly, once every two weeks, or once every 3 weeks ([0170], in particular), that the weight ration of the albumin to rapamycin of nab-rapamycin is no greater than about 9:1 ([0185], in particular), and that the amount of rapamycin in nab-rapamycin is from about 10 mg/m2 to about 30 mg/m2 ([0168], in particular). Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     

Claim Rejections - 35 USC § 103
Claims 1, 2, 4-6, and 11-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Desai et al (US 2007/0166388 A1; 7/19/07) in view of Giantonio et al (Journal of Clinical Oncology, 2007, 25(12): 1539-1544) and Price et al (Cancer Medicine, 2013, 2(3): 277-285; 5/18/22 IDS). 
Teachings of Desai et al. 
Desai et al does not specifically teach administering a combination comprising nab-rapamycin, bevacizumab, and a FOLFOX4 regimen to a subject with colorectal cancer wherein the colorectal cancer comprises a PTEN loss.  However, these deficiencies are made up in the teachings of Giantonio et al and Price et al.
Giantonio et al teaches human subjects with colorectal cancer therapeutically benefit from a treatment comprising intravenous administration of a therapeutically effective amount of bevacizumab (10 mg/kg) and a therapeutically effective amount of FOLFOX4 wherein the treatment is administered every 14 days (Abstract page 1540, in particular). Giantonio et al further teaches “…the gain in survival duration demonstrated by the addition of bevacizumab to second-line therapy with FOLFOX4 supports the use of this combination as initial treatment of metastatic colorectal cancer” (page 1543).
Teachings of Price et al are discussed above.
One of ordinary skill in the art would have been motivated with an expectation of success to treat just any subject with colorectal cancer (including a subject with PTEN loss and including a subject with a PTEN loss of function mutation) comprising administering a combination comprising nab-rapamycin of Desai et al, bevacizumab of Desai et al and Giantonio et al, and FOLFOX4 of Giantonio et al using administration routes, dosages, and schedules of the cited references to said subject because Desai et al teaches colorectal cancer patients benefit from administration of nab-rapamycin (Figure 8 and Example 22, in particular), Giantonio et al teaches colorectal cancer patients benefit from administration of a combination of bevacizumab and FOLFOX4 (Abstract, in particular), Price et al teaches colorectal cancer patients commonly exhibit PTEN loss (38.7% of 302 patients with colorectal cancer), and Price et al demonstrates PTEN loss does not impact the prognosis (as measured by progression-free survival (PFS) and overall survival (OS)) of colorectal cancer patients administered therapeutic treatments comprising bevacizumab. One of ordinary skill in the art would have reasonably expected to obtain a therapeutic benefit upon the combination of the colorectal-cancer-treatment agents of the cited references since the agents have demonstrated in the prior art to be reasonably predictive of treating colorectal cancer. This is an example of “combining prior art elements according to known methods to yield predictable results.” See MPEP 2143. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     

Claim Rejections - 35 USC § 103
Claims 1, 2, and 4-18 are rejected under 35 U.S.C. 103 as being unpatentable over Desai et al (US 2007/0166388 A1; 7/19/07; “Desai1”) in view of Giantonio et al (Journal of Clinical Oncology, 2007, 25(12): 1539-1544) and Price et al (Cancer Medicine, 2013, 2(3): 277-285; 5/18/22 IDS) as applied to claims 1, 2, 4-6, and 11-18 above, and further in view of Desai et al (WO 2008/109163 A1; 9/12/08; “Desai2”; 12/27/19 IDS).
The teachings of Desai1, Giantonio et al, and Price et al are discussed above.  
Desai1, Giantonio et al, and Price et al do not specifically teach the average diameter of nab-rapamycin is no greater than about 200 nm, that nab-rapamycin is administered weekly, once every two weeks, or once every 3 weeks, that the weight ration of the albumin to rapamycin of nab-rapamycin is no greater than about 9:1, or that the amount of rapamycin in nab-rapamycin is from about 10 mg/m2 to about 30 mg/m2.  However, these deficiencies are made up in the teachings of Desai2.
Teachings of Desai2 are discussed above. 
One of ordinary skill in the art would have been motivated with an expectation of success to perform the combined method of Desai1, Giantonio et al, and Price et al wherein the average diameter of nab-rapamycin is no greater than about 200 nm, nab-rapamycin is administered weekly, once every two weeks, or once every 3 weeks, the weight ration of the albumin to rapamycin of nab-rapamycin is no greater than about 9:1, and the amount of rapamycin in nab-rapamycin is from about 10 mg/m2 to about 30 mg/m2 because Desai2 teaches using nab-rapamycin to treat cancer ([0028]-[0040], in particular) and that the average diameter of nab-rapamycin is no greater than about 200 nm ([0010], in particular), that nab-rapamycin is administered weekly, once every two weeks, or once every 3 weeks ([0170], in particular), that the weight ration of the albumin to rapamycin of nab-rapamycin is no greater than about 9:1 ([0185], in particular), and that the amount of rapamycin in nab-rapamycin is from about 10 mg/m2 to about 30 mg/m2 ([0168], in particular). Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 5/18/22 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642